94 N.Y.2d 844 (1999)
724 N.E.2d 366
702 N.Y.S.2d 574
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CARLOS JOSE, Appellant.
Court of Appeals of the State of New York.
Argued November 16, 1999.
Decided December 16, 1999.
*845 Speiser & Heinzmann, White Plains (Joseph C. Heinzmann, Jr., of counsel), for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Bruno C. Bier and Donald J. Siewert of counsel), for respondent.
*846 Before: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. The determination whether defendant had a legitimate expectation of privacy involved a mixed question of law and fact. Where, as here, there exists record support for the Appellate Division's determination of this mixed question, the issue is beyond this Court's further review (see, e.g., People v Ortiz, 83 NY2d 840, 843).
Order affirmed in a memorandum.